Case 5:21-mj-05001-ELW Document 17     Filed 01/15/21 Page 1 of 1 PageID #: 37



                   IN THE UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF ARKANSAS
                           FAYETTEVILLE DIVISION

   UNITED STATES OF AMERICA                                            PLAINTIFF

              v.           CASE NO. 5:21-MJ-5001

   RICHARD BARNETT                                                     DEFENDANT


                                     O R D E R

         At the conclusion of the detention hearing on this date, the

   Court determined that the Defendant should be released on bond.

    The Government moved for a three-day stay of the release order

   to allow it file an appeal under 18 U.S.C. § 3145(a).              The motion

   is DENIED, as the Court believes that the very restrictive

   conditions of release imposed, including home incarceration and

   location monitoring, will ensure that the Defendant will not pose

   a flight risk or danger pending any appeal, and that the Defendant

   can easily be taken back into custody should the release order be

   overturned.

         IT IS SO ORDERED this 15th day of January, 2021.




                        áB XÜ|Ç _A j|xwxÅtÇÇ
                        HON. ERIN L. WIEDEMANN
                        UNITED STATES MAGISTRATE JUDGE
